Exhibit 99.2 Perma-Fix Announces Financial Results for the Fourth Quarter and Full Year 2010 ATLANTA – March 14, 2011 – Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) today announced results for the fourth quarter and full year ended December 31, 2010. Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, stated, “Revenue for calendar year 2010 from our Nuclear Segment increased by 7.1% to $95.3 million and comprised 97.5% of our overall revenue of $97.8 million.The increase resulted primarily from growth in our on-site services business.Our revenue mix has been increasingly weighted toward on-site services, where revenue streams are more consistent and longer term than project work on the treatment side of the business.We continue to allocate resources toward onsite work as we focus on growing this segment. Nevertheless, we anticipate additional growth in our treatment business with a major focus on higher activity waste.” “After a challenging third quarter caused by timing issues related to DOE remediation projects, we started to gain ground as we entered the fourth quarter of 2010 bringing us more in line with historical levels of business.Building on that momentum, we signed a $4.1 million contract with Energy Northwest in February 2011 for the treatment and disposition of low level radioactive wastes. This is an important contract as it expands the commercial side of our business.” Financial Results Revenue for the fourth quarter of 2010 was $25.5 million versus $26.4 million for the same period last year. Overall revenue for the Nuclear Segment increased to $95.3 million from $89.0 million for the same period in 2009. Revenue generated from the DOE Hanford Site increased approximately $697,000 or 7.1% for the quarter.Revenue from the Engineering Segment decreased to $537,000 from $711,000 for the same period in 2009 primarily due to decrease in billable hours as our engineering business continues to be impacted by economic uncertainty. Gross profit for the fourth quarter of 2010 was $5.9 million versus $8.3 million for the fourth quarter of 2009 primarily due to lower revenue and revenue mix.Higher on-site services revenue, which generally carries lower margins, replaced treatment revenue at the facilities. Operating income for the fourth quarter of 2010 was $2.6 million versus operating income of $4.1 million for the fourth quarter of 2009.Net income for the fourth quarter of 2010 was $1.6 million, or $0.03 per share, versus net income of $5.7 million or $0.10 per share, for the same period in 2009.Net income in 2009 included an adjustment related to our deferred tax asset that had a positive impact of $2.5 million. The Company had an EBITDA of $3.8 million from continuing operations during the quarter ended December 31, 2010, as compared to EBITDA of approximately $5.2 million for the same period of 2009. The Company defines EBITDA as earnings before interest, taxes, depreciation and amortization.EBITDA is not a measure of performance calculated in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), and should not be considered in isolation of, or as a substitute for, earnings as an indicator of operating performance or cash flows from operating activities as a measure of liquidity. The Company believes the presentation of EBITDA is relevant and useful by enhancing the readers’ ability to understand the Company’s operating performance. The Company’s management utilizes EBITDA as a means to measure performance. The Company’s measurements of EBITDA may not be comparable to similar titled measures reported by other companies.The table below reconciles EBITDA, a non-GAAP measure, to net income for the three months and twelve months ended December 31, 2010 and 2009. Quarter Ended December 31, Twelve Months Ended December 31, (In thousands) Net Income $ Adjustments: Depreciation & Amortization Interest Income ) Interest Expense Interest Expense - Financing Fees Deferred income tax expense (benefit) ) ) Income Tax (benefit) expense ) 26 EBITDA $ The tables below present certain financial information for the business segments, excluding allocation of corporate expenses: Quarter Ended December 31, 2010 Quarter Ended December 31, 2009 (In thousands) Nuclear Engineering Nuclear Engineering Net revenues $ Gross profit 28 Segment profit (loss) ) Twelve Months Ended December 31, 2010 Twelve Months Ended December 31, 2009 (In thousands) Nuclear Engineering Nuclear Engineering Net revenues $ Gross profit Segment profit (loss) ) Conference Call Perma-Fix will host a conference call at 11:00 a.m. ET on Monday, March 14, 2011.The call will be available on the Company’s website at www.perma-fix.com, or by calling (877) 407-9210 for U.S. callers, or (201) 689-8049 for international callers.A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight March 18, 2011, and can be accessed by calling: (877) 660-6853 (U.S. callers) or (201) 612-7415 (international callers) and entering account # 286 and conference ID: 368618. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc., a national environmental services company, provides unique mixed waste and industrial waste management services. The Company’s increased focus on nuclear services includes radioactive and mixed waste treatment services for hospitals, research labs and institutions, federal agencies, including the Department of Energy (“DOE”), the Department of Defense (“DOD”), and nuclear utilities. The Company’s industrial services treat hazardous and non-hazardous waste for a variety of customers including, Fortune 500 companies, federal, state and local agencies and thousands of other clients. Nationwide, the Company operates seven waste treatment facilities. This press release contains “forward-looking statements” which are based largely on the Company's expectations and are subject to various business risks and uncertainties, certain of which are beyond the Company's control. Forward-looking statements generally are identifiable by use of the words such as “believe”, “expects”, “intends”, “anticipate”, “plans to”, “estimates”, “projects”, and similar expressions.Forward-looking statements include, but are not limited to: additional growth in our treatment business with a major focus on higher activity waste.These forward-looking statements are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. While the Company believes the expectations reflected in this news release are reasonable, it can give no assurance such expectations will prove to be correct. There are a variety of factors which could cause future outcomes to differ materially from those described in this release, including, without limitation, future economic conditions; industry conditions; competitive pressures; our ability to apply and market our technologies; the government or such other party to a contract granted to us fails to abide by or comply with the contract or to deliver waste as anticipated under the contract; that Congress provides continuing funding for the DOD’s and DOE’s remediation projects; and the additional factors referred to under "Special Note Regarding Forward-Looking Statements" of our 2010 Form 10-K. The Company makes no commitment to disclose any revisions to forward-looking statements, or any facts, events or circumstances after the date hereof that bear upon forward-looking statements. Please visit us on the World Wide Web at http://www.perma-fix.com. FINANCIAL TABLES FOLLOW Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 Herbert Strauss-European Investor Relations herbert@eu-ir.com +43 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, Twelve Months Ended December 31, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ Cost of goods sold Gross profit Selling, general and administrative expenses Research and development (Gain) loss on disposal of property and equipment (7
